UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number 811-21891 Cheswold Lane Funds (Exact name of registrant as specified in charter) 100 Front Street, Suite 960 West Conshohocken, PA 19428 (Address of principal executive offices) (Zip code) Colleen Quinn Scharpf Cheswold Lane Asset Management, LLC 100 Front Street, Suite 960 West Conshohocken, PA 19428 (Name and address of agent for service) Registrant's telephone number, including area code: (610) 940-5330 Date of fiscal year end: December 31 Date of reporting period: September 30, 2013 Item 1.Schedule of Investments. Cheswold Lane International High Dividend Fund Schedule of Investments September 30, 2013 (Unaudited) Number of Shares Value COMMON STOCKS 98.3% COMMUNICATIONS 1.7% Vodafone Group PLC $ CONSUMER DISCRETIONARY 10.4% Casino Guichard-Perrachon S.A. Christian Dior S.A. Cie Generale des Etablissements Michelin Compass Group PLC Daihatsu Motor Co., Ltd. Daimler AG Jardine Cycle & Carriage Ltd. CONSUMER STAPLES 24.0% Ain Pharmaciez, Inc. British American Tobacco PLC Diageo PLC Japan Tobacco, Inc. Jardine Matheson Holdings Ltd. Nestle S.A. Pernod-Ricard S.A. Seven & I Holdings Co., Ltd. Sogo Medical Co., Ltd. Sugi Holdings Co., Ltd. Sundrug Co., Ltd. TESCO PLC Unilever NV ENERGY 17.0% BG Group PLC ENI SpA Ensco PLC – Cl. A Japan Petroleum Exploration Co. Modec, Inc. Royal Dutch Shell PLC A Shares Saipem SpA Technip S.A. FINANCIALS 19.2% Aberdeen Asset Management PLC Allianz S.E. Australia & New Zealand Banking Group Ltd. AXA S.A. BNP Paribas S.A. Challenger Ltd. See accompanying notes to schedule of investments. Cheswold Lane International High Dividend Fund Schedule of Investments (Continued) September 30, 2013 (Unaudited) Number of Shares Value FINANCIALS (Continued) Commonwealth Bank of Australia $ Dah Sing Financial Holdings Ltd. HSBC Holdings PLC ORIX Corp. Oversea-Chinese Banking Corp. Ltd. Prudential PLC United Overseas Bank Ltd. HEALTH CARE 10.8% GlaxoSmithKline PLC Novartis AG Roche Holding AG INDUSTRIALS 7.3% Chiyoda Corp. Henkel AG & Co. KGaA JGC Corp. Rheinmetall AG Toyo Engineering Corp. MATERIALS 6.4% Air Water, Inc. BHP Billiton Ltd. Daido Steel Co., Ltd. JFE Holdings, Inc. UTILITIES 1.5% AGL Energy Ltd. TOTAL COMMON STOCKS (Cost $27,350,859) Principal Amount SHORT-TERM INVESTMENT 0.3% Variable Rate Demand Deposit $ UMB Bank Money Market Fiduciary, 0.01%† TOTAL SHORT-TERM INVESTMENTS (Cost $114,679) See accompanying notes to schedule of investments. Cheswold Lane International High Dividend Fund Schedule of Investments (Continued) September 30, 2013 (Unaudited) TOTAL INVESTMENTS (Cost $27,465,538) 98.6% $ Other Assets, in Excess of Other Liabilities 1.4% NET ASSETS 100.0% $ PLC –Public Limited Company † Indicates yield as of September 30, 2013 See accompanying notes to schedule of investments. Cheswold Lane International High Dividend Fund Schedule of Investments (Continued) September 30, 2013 Investments by Country (unaudited) (As a Percentage of Long-term Investments) Australia % France Germany Hong Kong Italy Japan Netherlands Singapore Switzerland United Kingdom Total % See accompanying notes to schedule of investments. Cheswold Lane International High Dividend Fund NOTES TO SCHEDULE OF INVESTMENTS September 30, 2013 (Unaudited) Note 1. Federal Income Tax Information At September 30, 2013, gross unrealized appreciation and depreciation of investments owned by the Fund, based on cost for federal income tax purposes, were as follows: Cost of investments $ Unrealized appreciation Unrealized depreciation ) Net unrealized appreciation on investments $ The difference between cost amounts for financial statement and federal income tax purposes is due primarily to timing differences in recognizing certain gains and losses in security transactions. Note 2. Fair Value Measurements Security Valuation – In determining the Fund’s net asset value (“NAV”), portfolio securities primarily listed or traded on a national or foreign securities exchange, except for securities traded on the National Association of Securities Dealers’ Automated Quotation System (“NASDAQ”) and fixed income securities, are generally valued at the last sale price on that exchange, unless market prices are determined to be not readily available pursuant to the Fund’s pricing procedures.The Fund values NASDAQ traded securities using the NASDAQ Official Closing Price.Equity securities, to the extent these are actively traded are generally categorized in Level 1 of the fair value hierarchy.The Fund generally values fixed income securities using market quotations or a matrix method provided by a pricing service.The Fund values short-term investments that will mature within 60 days at amortized cost, which approximates market value.Fixed income securities are generally categorized in Level 2 of the fair value hierarchy.In the event market quotations are not readily available, a “fair value” price will be determined in accordance with the Fund’s pricing procedures.Securities other than those listed above will be priced in accordance with the Fund’s registration statement and/or pricing procedures.In this circumstance, such securities may be categorized as Level 1, Level 2 or Level 3 depending on the inputs used by the Adviser. The Fund translates prices for its investments that are quoted in foreign currencies into U.S. dollars at current exchange rates.As a result, changes in the value of those currencies in relation to the U.S. dollar may affect the Fund’s NAV, which is calculated as of the close of regular trading on the New York Stock Exchange (“NYSE”).Because foreign markets may be open at different times than the NYSE, the value of the Fund’s shares may change on days when shareholders are not able to buy or sell them.If reported prices with respect to the Fund’s foreign investments are believed by Cheswold Lane Asset Management, LLC (the “Adviser”) to be stale or unreliable based upon certain triggering factors set forth in the pricing procedures approved by the Board, these investments will be valued at their fair value using a quantitative methodology.In this circumstance, such securities are categorized as Level 2.In addition, if, in the opinion of the Adviser, significant events materially affecting the values of the Fund’s foreign investments occur between the close of foreign markets and the close of regular trading on the NYSE, or if the values provided by the Adviser’s quantitative methodology are deemed by the Adviser not to reflect fair value, such foreign investments will be priced at fair value as determined in good faith by the Adviser.In this circumstance, such securities may be categorized as Level 1, Level 2 or Level 3 depending on the inputs used by the Adviser.The Fund may rely on third-party pricing vendors to monitor for events that may materially affect the values of the Fund’s foreign investments during the period between the close of foreign markets and the close of regular trading on the NYSE. The use of fair value pricing by the Fund may cause the NAV of its shares to differ from the NAV that would be calculated by using closing market prices.Due to the subjective nature of fair value pricing, the Fund’s value for a particular security may be different from the last quoted market price. Under Fair Value Measurements, various inputs are used in determining the value of the Fund’s investments.These inputs are summarized into three broad levels as described below: • Level 1 − quoted prices in active markets for identical securities.An active market for the security is a market in which transactions occur with sufficient frequency and volume to provide pricing information on an ongoing basis.A quoted price in an active market provides the most reliable evidence of fair value. • Level 2 − other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.)Quoted prices for identical or similar assets in markets that are not active.Inputs that are derived principally from or corroborated by observable market data.An adjustment to any observable input that is significant to the fair value may render the measurement a Level 3 measurement. • Level 3 − significant unobservable inputs, including the Fund’s own assumptions in determining the fair value of investments. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Fund’s investments as of September 30, 2013: Sectors Level 1 Level 2 Level 3 Total Communications $ $
